SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

441
KA 10-01584
PRESENT: SMITH, J.P., LINDLEY, SCONIERS, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

STANLEY E. SMITH, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


SCOTT P. FALVEY, CANANDAIGUA, FOR DEFENDANT-APPELLANT.

R. MICHAEL TANTILLO, DISTRICT ATTORNEY, CANANDAIGUA, FOR RESPONDENT.


     Appeal from a judgment of the Ontario County Court (Frederick G.
Reed, A.J.), rendered September 12, 2007. The judgment convicted
defendant, upon his plea of guilty, of robbery in the second degree
(two counts).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:   April 20, 2012                          Frances E. Cafarell
                                                   Clerk of the Court